Citation Nr: 1636865	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  13-00 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for psychiatric disability, including posttraumatic stress disorder (PTSD), depressive disorder not otherwise specified, and alcohol abuse in remission.

2.  Entitlement to a rating in excess of 30 percent for residual, fragment wound right lower extremity, muscle group XIII.   

3.  Entitlement to a rating in excess of 30 percent for residual, fragment wound left lower extremity, muscle group XIII.   

4.  Entitlement to a rating in excess of 10 percent for amputation of left little finger, trauma 

5.  Entitlement to a compensable rating for partial amputation right ring finger.

6.  Whether new and material evidence has been received to reopen the claim for service connection for degenerative joint disease of unspecified joints.

7.   Whether new and material evidence has been received to reopen the claim for service connection for degenerative joint disease of the cervical spine.  

8.  Entitlement to service connection for migraine headaches.

9.  Entitlement to service connection for bilateral elbow disability.

10.  Entitlement to service connection for bilateral hand disability.

11.  Entitlement to service connection for benign prostatic hypertrophy. 

12.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  
 
 
REPRESENTATION

Appellant represented by:	Dan White, Advocate


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1968 to July 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Atlanta, Georgia Regional Office (RO) of the Department of Veterans' Affairs (VA).

In April 2016, a Board hearing was held before the undersigned; a transcript of the hearing is of record.  The Board notes that the claim for a TDIU is properly on appeal based on it being part and parcel of the Veteran's claims for increase.  Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).

Additionally, at the April 2016 hearing, the Veteran affirmatively withdrew all of the claims on appeal (as listed on the title page) other than the claim for a TDIU.  Accordingly, these claims are no longer on appeal before the Board and will be dismissed.   


FINDINGS OF FACT

1.  The Veteran's service connected disabilities meet the schedular requirement for assignment of a TDIU and are reasonably shown to render him unable to secure and follow a substantial gainful occupation.

2.  At the April 2016 Board hearing, prior to promulgation of the decision in the appeal, the Veteran withdrew his appeals of the issues of entitlement to a rating in excess of 50 percent for psychiatric disability, including posttraumatic stress disorder (PTSD), depressive disorder not otherwise specified, and alcohol abuse in remission; a rating in excess of 30 percent for residual, fragment wound right lower extremity; a rating in excess of 30 percent for residual, fragment wound left lower extremity; a rating in excess of 10 percent for amputation of left little finger; a compensable rating for partial amputation right ring finger; whether new and material evidence has been received to reopen the claims for service connection for degenerative joint disease of unspecified joints and degenerative joint disease of the cervical spine; and entitlement to service connection for migraine headaches, bilateral elbow disability, bilateral hand disability and benign prostatic hypertrophy. 

CONCLUSIONS OF LAW

1.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.18, 4.19 (2015).

2.  The criteria for withdrawal of the appeal for the claims on appeal other than the claim for a TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he is unemployable as a result of his combination of service-connected disabilities. These disabilities include PTSD, rated 50 percent disabling; residuals of fragment wounds to the right lower extremity, rated 30 percent disabling; residuals of fragment wounds to the left lower extremity, rated 30 percent disabling; amputation of the left little finger, rated 10 percent disabling; and partial amputation of the right ring finger, residual scar of the nose and residuals of fragment wound to both buttocks, all rated as noncompensable.  Effective December 5, 2008, the Veteran's combined disability rating was 80 percent.  

Thus, his service-connected disabilities meet the schedular requirements for assignment of a TDIU.  38 C.F.R. § 4.16.  The evidence also indicates that the Veteran is no longer working (i.e. he is retired).  

Additionally, the record shows a Global Assessment of Functioning (GAF) scores 55 due to PTSD, which alone tends to indicate significant impairment in employability.  Moreover, considering the PTSD in conjunction with a highly significant level of service-connected physical disabilities, primarily the result of shell fragment wounds, and resolving any reasonable doubt in the Veteran's favor, he is reasonably shown to be unable to secure or follow a substantially gainful occupation due to his combination of service-connected disabilities.  Accordingly, assignment of a TDIU is warranted.   38 C.F.R. §§  3.102, 4.16.   

ORDER

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) is granted.  

The claims for entitlement to a rating in excess of 50 percent for psychiatric disability; a rating in excess of 30 percent for residual, fragment wound right lower extremity; a rating in excess of 30 percent for residual, fragment wound left lower extremity; a rating in excess of 10 percent for amputation of left little finger; and a compensable rating for partial amputation right ring finger are dismissed.

The claims pertaining to whether new and material evidence has been received to reopen the claims for service connection for degenerative joint disease of unspecified joints and for service connection for degenerative joint disease of the cervical spine are dismissed. 

The claims for entitlement to service connection for migraine headaches, bilateral elbow disability, bilateral hand disability and benign prostatic hypertrophy are dismissed.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


